967 A.2d 841 (2008)
198 N.J. 374
In the Matter of Antoinette R. HOLLAND, an Attorney At Law.
D-213 September Term 2007.
Supreme Court of New Jersey.
September 5, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that ANTOINETTE R. HOLLAND of MONTCLAIR, who was admitted to the bar of this State in 1993, and who was suspended from the practice of law for a period of three months effective April 11, 2008, by Order of this Court filed March 12, 2008, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall inform the Office of Attorney Ethics when she obtains employment as an attorney, and respondent's payment of the fee required by Rule 1:20-21(d) shall be deferred until respondent has been employed as an attorney for a period of one year.